Citation Nr: 0638630	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from September 1942 to June 1944.  He died in 
October 2003.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a March 2004 
decision by the RO in Boston, Massachusetts.

In her February 2005 substantive appeal (VA Form 9), the 
appellant requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board - also called a "travel Board" 
hearing.  Her hearing was scheduled for December 8, 2005, 
but prior to that date she submitted a statement canceling 
her hearing request.  See 38 C.F.R. § 20.704(e) (2006).

The cause-of-death claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Whereas the Board 
will go ahead and decide the § 1318 claim.


FINDING OF FACT

According to VA rating decisions issued during his lifetime, 
the veteran did not have a disability that was continuously 
rated totally disabling for 10 or more years immediately 
preceding his death.  He was not a former prisoner of war, 
and he died more than 5 years after separating from service.


CONCLUSION OF LAW

The criteria are not met for DIC under the provisions of 38 
U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his/her possession pertaining to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the appellant's 
claim for DIC under the provisions of § 1318.  
This is evident from a December 2003 letter informing her 
that VA needed specific information regarding her DIC claim, 
and that if she had any additional information or evidence 
that would support her claim she should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  This was indeed the case here as the widow-
appellant was first given VCAA notice in December 2003, 
prior to the initial rating decision at issue in March 2004.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and evidence presented with the claim and provide 
the claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  Since, 
however, the claim for DIC under the provisions of 38 
U.S.C.A. § 1318 is being denied, any concerns about an 
effective date are moot.  Moreover, the particular nature of 
the claim does not invoke consideration of the disability 
rating element.  

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the claim that 
has yet to be obtained.  




Applicable Laws, Regulations and Precedent Cases

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In August 2001 VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 in response to the Federal Circuit Court's decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay was to remain in effect pending 
completion of VA rulemaking specified by the Federal Circuit.  
Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I.  The Federal Circuit held that VA 
could properly construe the "entitle to receive" language of 
38 U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.  

Thus, under current VA regulations the term "entitled to 
receive" means that at the time of his or her death a veteran 
had service-connected disability rated as totally disabling 
but was not receiving compensation because of one of the 
stated reasons shown in the regulation.  See 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

Analysis

As indicated, in order for DIC benefits to be awarded to the 
appellant under the provisions of 38 U.S.C.A. § 1318, it must 
be established that the now deceased veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  This is because 
records show he was not a former prisoner of war (POW) and 
was not continuously rated totally disabled for a period of 
not less than five years from the date of his discharge from 
active duty - which was in 1944, so those parts of § 1318 
are clearly inapplicable.

According to 38 C.F.R. § 3.22, the veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

At the time of his death, the veteran was service connected 
for schizophrenia, rated 100-percent disabling effectively 
since March 1995.  He died in October 2003.  Hence, his total 
disability rating was in effect for only 8 years immediately 
prior to his death - which unfortunately falls two years 
short of the 10-year requirement under § 1318(b).



The Board must next address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (the other subsections of the regulation involve other 
circumstances inapplicable here such as the withholding or 
waiver of payment) "entitled to receive" means that, at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because he had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of disability evaluation or effective 
date.  See 38 C.F.R. § 3.22(b)(3).

Here, though, there is no specific contention that any of the 
RO's rating decisions promulgated during the veteran's 
lifetime were clearly and unmistakably erroneous.

For these reasons and bases, the preponderance of the 
evidence is against the widow-appellant's claim for § 1318 
DIC.  And since the preponderance of the evidence is against 
her claim, there is no reasonable doubt to resolve in her 
favor, and her claim must be denied.  38 C.F.R. § 4.3.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.




REMAND

The appellant also has a cause-of-death claim, and there are 
additional medical records relevant to this claim that need 
to be obtained.  A VA Form 10-7132 notified the RO that the 
veteran was hospitalized at a VA hospice, namely Sunrise and 
Rehabilitation Nursing Home, from July 25, 2003 to September 
24, 2003, but there are no records of this.  Additionally, 
the VA records in the claims file date from 1945 to 1995, 
with a lapse until 2003 (the year of the veteran's death).  
In December 2003, the appellant submitted VA Form 21-4142 
indicating the veteran had received treatment at the VA 
Medical Center (VAMC) in West Roxbury, Massachusetts, 
although she did not indicate the dates of that treatment.  
In any event, it appears there are still additional VA 
records that need to be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and these records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").

Accordingly, the cause-of-death claim is REMANDED for the 
following development and consideration:

1. Obtain all records of the veteran's 
treatment at Sunrise and Rehabilitation 
Nursing Home from July to September 
2003.  Also obtain the complete records 
of his treatment at the VAMC in 
West Roxbury, Massachusetts, from 1995 
to 2003.



2.  Then readjudicate the appellant's 
cause-of-death claim in light of the 
additional evidence obtained.  If her 
claim is not granted to her 
satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


